DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               FLOYD SHIM,
                                 Appellant,

                                     v.

                         CHARMAINE WILSON,
                             Appellee.

                               No. 4D20-640

                            [January 28, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin J. Bidwill, Judge; L.T. Case No.
CACE17-003733(05).

   Catherine A. Riggins, Miami, for appellant.

    Cristobal D. Padron of Cristobal D. Padron & Assoc., P.A., Coral Gables,
for appellee.

PER CURIAM.

   Affirmed.

MAY, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.